La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
*530Nos toca resolver si en circunstancias en las cuales el padre no custodio acepta tener capacidad económica para proveer una pensión alimentaria a base de las necesidades razonables de sus hijos —criterio básico para determinar la obligación alimentaria— tiene éste aún el deber de in-formar sus ingresos conforme dispone la Ley Orgánica de la Administración para el Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1986, según enmendada, 8 L.P.R.A. see. 501 et seq. (en adelante la Ley de Sustento de Menores).
Además, aclaramos que el padre alimentante puede ejercer la patria potestad con respecto a aquellos hijos me-nores que no viven en su compañía.
Para ubicarnos en justa perspectiva, hacemos un re-cuento del trasfondo fáctico que dio lugar al asunto que hoy nos ocupa.
I
La Sra. María Georgina Chévere Mouriño (en adelante la señora Chévere) y el Sr. Salomón Levis Goldstein (en adelante el señor Levis) son los padres de los menores Ma-ría de los Ángeles y Salomón. Las partes nunca han estado casadas entre sí y ambos menores se encuentran bajo la custodia de la madre. La niña María de los Ángeles nació el 16 de agosto de 1994 en el Estado de Florida y fue reco-nocida e inscrita voluntariamente por el señor Levis. Surge del Informe del Oficial Examinador de 17 de julio de 1997 que las aportaciones de éste para el sustento de la menor fluctuaban desde un mínimo de cinco mil dólares ($5,000) hasta un máximo de treinta mil dólares ($30,000) mensuales.
El 11 de marzo de 1996 nació en Puerto Rico el menor Salomón. A pesar de que el señor Levis se negó a recono-cerlo inmediatamente, continuó aportando entre diez mil ($10,000) y quince mil dólares mensuales ($15,000) para el *531sostenimiento de ambos niños. Véase el Informe del Oficial Examinador.
La resistencia del señor Levis a reconocer al niño mo-tivó a que en octubre de 1996 la señora Chévere presentara una acción de alimentos y filiación ante el Tribunal de Pri-mera de Instancia, Sala Superior de San Juan. En ella solicitó que se le ordenara a este último a reconocer al niño o, en su defecto, que ambas partes se sometieran a las pruebas de determinación de paternidad. Respecto a los alimentos, indicó que el señor Levis aportaba alrededor de diez mil dólares ($10,000) para el beneficio de ambos menores. En consecuencia, le requirió al tribunal que le concediera a éstos dicha suma como pensión alimentaria. (1)
Posteriormente, la señora Chévere le cursó al señor Levis un aviso de toma de deposición (ad testificandum y du-ces tecum) dirigido a descubrir su capacidad económica y estilo de vida a los fines de fijar la pensión alimentaria para sus hijos menores.
En respuesta, el señor Levis, mediante “Solicitud de Or-den Protectora Bajo la Regla 23.2 de Procedimiento Civil”, solicitó que se le eximiera de cumplir con el requerimiento de información que se le había cursado, ya que él había admitido tener la capacidad económica suficiente para sa-tisfacer la pensión alimentaria que en su día se determinara.(2) Señaló que, en vista de su admisión, el *532único asunto que habría de resolver era la cuantía de la pensión alimentaria, según la necesidad de los menores y la capacidad económica de la madre. La señora Chévere se opuso a lo solicitado.
Así pues, y luego de varios trámites procesales, el 13 de febrero de 1997, el tribunal de instancia declaró sin lugar la orden de protección al amparo de la Regla 23.2 de Pro-cedimiento Civil, supra, solicitada por el señor Levis. En consecuencia, le ordenó que indicara cuáles eran las pre-guntas específicas del interrogatorio que objetaba en cuanto al aviso de toma de deposición.
De otra parte, el 21 de febrero de 1997, el señor Levis presentó ante el foro de instancia copia de su planilla de información personal y económica (en adelante la planilla). En ésta indicó que es banquero hipotecario y que su pa-trono es el First Financial Caribbean Corp. En el renglón V, apartado A-3, sobre salario mensual, el señor Levis se limitó a informar que “se admite capacidad económica”. De igual forma lo hizo en el apartado B, sobre gastos mensuales. En los apartados C, sobre capital, y D, sobre pasivos u obligaciones, no ofreció información alguna.
El 25 de febrero, el foro de instancia dictó otra orden en la que determinó que la información contenida en la plani-lla del señor Levis era inaceptable. En consecuencia, le concedió un término improrrogable de cinco (5) días para que la cumplimentara debidamente. Es decir, debía indicar todos sus ingresos, fuentes de ingresos y gastos. Le advir-tió, además, que el incumplimiento con lo ordenado aca-rrearía la imposición de sanciones económicas.
El señor Levis acudió entonces al Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) me-diante un recurso de certiorari. Dicho tribunal revocó las dos (2) órdenes emitidas por el foro de instancia. Resolvió que “habiendo aceptado el señor Levis su capacidad econó-mica para proveer pensión alimenticia [sic], se torna aca-démico el tener que llenar la planilla de información per*533sonal y económica”. En consecuencia, declaró con lugar la orden protectora a favor del señor Levis.
Inconforme con dicha determinación, la señora Chévere acudió ante nos con los señalamientos siguientes:
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que el Tribunal de Primera Instancia debió haber emitido la orden protectora a favor del recurrido, Sr. Levis, toda vez que el aviso de toma de deposición y requerimiento que se le cursó “no está relacionado con el caso de alimentos ni con el caso de filiación. Erró además al concluir que el descubrimiento causa perturbación y opresión al tener que proveer información que no está relacionada con el caso de marras.”
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que “habiendo aceptado el señor Levis su capacidad económica para proveer pensión alimenticia [sic], se torna aca-démico el tener que llenar la planilla de información personal y económica”.
Mediante la Resolución de 18 de junio de 1997, expedi-mos el auto y, con el beneficio de la comparecencia de am-bas partes, resolvemos sin ulteriores procedimientos.
Antes de comenzar nuestro análisis, pasemos a refres-car los preceptos generales en el campo del derecho de fa-milia que hoy gobiernan los casos de pensión alimentaria.
HH l-H
La Carta de Derechos de la Constitución de Puerto Rico establece el derecho a la vida como principio fundamental del ser humano. Art. II, Sec. 7 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Ala luz de este precepto constitucional se manifiesta la obligación de todo progenitor de proveer alimentos a sus hijos. Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616, 621 (1986). Los cimientos de tal obligación se fundamentan, por un lado, en la relación consanguínea existente entre el alimentante y alimentista; por otro lado, en sentimientos de alta jerarquía espiritual, como son el amor, el afecto y el cariño. Véase S. Torres Peralta, La nueva ley especial de *534sustento de menores y el derecho a pensión alimenticia, 49 (Núms. 3-4) Rev. C. Abo. P.R. 17, 19 (1963). Así, pues, el deber de alimentar “se funda en principios universalmente reconocidos de solidaridad humana, generados por el dere-cho natural de la vida e imperativos de los vínculos familiares”. (Énfasis suplido.) Martínez v. Rivera Hernández, 116 D.P.R. 164, 168 (1985). Véase, también, Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 612-614 (1981).(3)
De acuerdo con el Art. 147 del Código Civil, según enmendado, 31 LR.R.A. see. 566, los alimentos se deben desde el momento en el que se presenta la demanda.(4) La cuantía de dicha obligación está supeditada a los recursos del alimentante y a las necesidades del alimentista. (5) Art. 146 del Código Civil, 31 LR.R.A. see. 565. Véanse, también: Galarza Rivera v. Mercado Pagán, 139 D.P.R. 619 (1995); Rodríguez Avilés v. Rodríguez Beruff, supra.
Respecto a los menores de edad, el derecho de és-*535tos a recibir alimento de sus padres es parte esencial del principio natural de conservación que, como hemos dicho, constituye una piedra angular del derecho constitucional a la vida. Art. II, Sec. 7, Const. E.L.A., supra. Véase, además, Rivera Maldonado v. Cabrera Olivera, 130 D.P.R. 39, 41 (1992). Es un derecho de tan alto interés público que el Estado, como parte de su política pública, ha legislado am-pliamente para velar por su cumplimiento. Rodríguez Amadeo v. Santiago Torres, 133 D.P.R. 785, 792 (1993); López v. Rodríguez, 121 D.P.R. 23, 28 (1988); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 72 (1987); Rodríguez Avi-lés v. Rodríguez Beruff, supra, pág. 621. Véase, también, I. López Palau, La pensión alimentaria de los hijos en Puerto Rico, Puerto Rico, Ed. Lago, 1998, pág. 35.
A través de nuestra jurisprudencia hemos expresado que la obligación de los padres de proveer alimentos a sus hijos menores de edad emana esencialmente de dos (2) fuentes estatutarias consagradas en nuestro Código Civil. Arts. 153 y 143 del Código Civil, 31 L.P.R.A. sees. 601 y 562.(6)
El Art. 153 del Código Civil, supra, dispone que:
El padre y la madre tienen, respecto de sus hijos no emanci-pados:
(1) El deber de alimentarlos, tenerlos en su compañía, edu-carlos e instruirlos con arreglo a su fortuna, y representarlos en el ejercicio de todas las acciones que puedan redundar en su provecho.
(2) La facultad de corregirlos y castigarlos moderadamente o de una manera razonable.
Por su parte, el Art. 143, supra, regula todo lo relacio-*536nado con la provisión de alimento entre parientes y dis-pone lo siguiente:
Están obligados recíprocamente a darse alimentos, en toda la extensión que señala la see. 561 de este título:
(1) Los cónyuges.
(2) Los ascendientes y descendientes.
(3) El adoptante y el adoptado y sus descendientes.
Los hermanos se deben recíprocamente aunque sólo sean ute-rinos, consanguíneos o adoptivos los auxilios necesarios para la vida, cuando por un defecto físico o moral, o por cualquier otra causa que no sea imputable al alimentista, no puede éste pro-curarse su subsistencia. En estos auxilios están, en su caso, comprendidos los gastos indispensables para costear la instruc-ción elemental y la enseñanza de una profesión, arte u oficio.
En Guadalupe Viera v. Morell, 115 D.P.R. 4, 12-13 (1983), reiterado en Rodríguez Amadeo v. Santiago Torres, supra, págs. 792-793, analizamos estos dos (2) artículos y distinguimos en cuanto a las obligaciones alimentarias de cada uno. Expresamos que:
En el caso del Art. 153, es decir, la obligación alimenticia [sic] que emana del ejercicio de la patria potestad, se parte del su-puesto de que el alimentista menor de edad está bajo la custo-dia del padre que ejerce sobre él la patria potestad, o de ambos si están casados entre sí. Como señala Beltrán de Heredia, no se trata estrictamente de una obligación alimenticia [sic] inde-pendiente o autónoma, sino que está incorporada al conjunto más amplio de deberes y derechos que representa la patria po-testad, entre los cuales se encuentra el deber de convivir con los hijos, alimentarlos en su mesa, educarlos, guiarlos y representarlos. Este deber de alimentación, ínsito ... a la patria potestad, no depende de un estado de necesidad del hijo, pues éste incluso podría tener bienes suficientes para su sosteni-miento y aún tener derecho a ser alimentado por sus padres con patria potestad, sino que se basa en el hecho mismo de la generación. (Escolios omitidos.) Rodríguez Amadeo v. Santiago Torres, supra, págs. 792-793.
En cuanto al Art. 143 del Código Civil, supra, dispusi-mos que:
La obligación alimenticia [sic] que surge del Art. 143 se re-fiere al caso del padre o de la madre de hijos no emancipados *537que no viven en su compañía y sobre los cuales no tiene la pa-tria potestad, y a hijos y otros parientes, no importa su edad, que tengan necesidad de alimentos, y siempre que el alimen-tante cuente con recursos para proveerlos. A diferencia de la obligación bajo el ejercicio de la patria potestad, el deber de proveer alimentos bajo el articulado del Código que regula los alimentos entre parientes [...] se basa en el estado de necesidad del hijo y depende de la condición económica del padre alimentante. Se distingue, además, en que la obligación es exi-gible cuando se demuestra la necesidad de alimentos del hijo y son reclamados judicialmente. (Énfasis suplido y citas omitidas.) Rodríguez Amadeo v. Santiago Torres, supra, págs. 792-793.
Antes de proseguir debemos aclarar lo expresado en tomo al Art. 143 del Código Civil, supra, referente a la ausencia de la patria potestad por parte del padre alimentante.
Sabido es que la patria potestad es el conjunto de derechos y deberes que tienen los padres con respecto a la persona y los bienes de sus hijos no emancipados. Torres, Ex parte, 118 D.P.R 469, 473 (1987); J.M. Castán Vázquez, La Patria Potestad, Madrid, Ed. Rev. Der. Privado, 1960, págs. 9-10; I. Rivera García, Diccionario de Términos Jurídicos, New Hampshire, Ed. Equity, 1985, pág. 199. Puig Brutau la define como “el poder que [el ordenamiento jurídico reconoce] a los progenitores sobre los hijos menores no emancipados, para el cumplimiento de los deberes de alimentación, educación e instrucción”. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, pág. 245. Por su parte, el Art. 152 del Código Civil, 31 L.P.R.A. see. 591, establece que la patria potestad corresponde a ambos padres. Dispone, sin embargo, que la patria potestad corresponderá a sólo uno de los padres cuando: (i) el otro haya muerto, esté ausente o legalmente impedido o (ii) cuando sólo uno de los padres haya reconocido o adoptado al menor.
Hoy, aun en casos de divorcio, no existe impedimento legal alguno para que, en la consecución del fin le-*538gítimo del mejor bienestar del menor, la patria potestad pueda ser compartida por ambos ex cónyuges. Torres, Ex. parte, supra, pág. 480.(7) Así, pues, a la luz de lo estable-cido en nuestro Código Civil, la doctrina y la jurispruden-cia, la patria potestad de los hijos menores corresponde a ambos padres, a menos que exista un impedimento legal o que el tribunal disponga lo contrario.
No obstante lo anterior, en Guadalupe Viera v. Morell, supra, ratificado en Rodríguez Amadeo v. Santiago Torres, supra, se señaló la ausencia de patria potestad del padre alimentante como uno de los requisitos que deben estar presentes para que un hijo menor que no vive en compañía de éste pueda reclamar alimentos al amparo del Art. 143 del Código Civil, supra. Esta interpretación no tiene cabida en las disposiciones que emanan del texto del Art. 143 del Código Civil, supra, ni en la doctrina ratificada por nuestra jurisprudencia. Es decir, no podemos concluir que la carencia de patria potestad del padre alimentante es un requisito necesario para que sus hijos menores, que no viven en su compañía, puedan reclamar alimentos. Por consiguiente, no podemos avalar lo que a manera de dictum aparenta decirse en Guadalupe Viera v. Morell, supra, en cuanto al requisito de la ausencia de patria potestad del padre alimentante. Véase Rodríguez Amadeo v. Santiago Torres, supra. Más aún cuando en virtud de nuestra jurisprudencia hemos resuelto que los padres, aun después del divorcio pueden seguir ejerciendo la patria potestad de los hijos menores que no viven en su compañía. Nudelman v. *539Ferrer Bolívar, supra; Marrero Reyes v. García Ramirez, supra. (8)
En virtud de lo promulgado en torno a la figura de patria potestad compartida, aclaramos que los hijos menores, que no viven en compañía del padre alimentante, pueden solicitar alimentos, aun cuando este último ejerza la patria potestad.
Independientemente de lo expresado a través de nuestra jurisprudencia en torno a las fuentes de las cuales emana la obligación de alimentar, la obligación de alimentar a los hijos menores es resultado de la relación paternofilial y surge desde el momento en que la paternidad o maternidad quedan establecidos legalmente. Esto quiere decir que el padre y la madre legalmente establecidos como tales, tengan o no la patria potestad o vivan o no en compañía de sus hijos menores, están obligados a velar por éstos y a proveerles alimento. El derecho de los menores a reclamar alimento, la obligación de los padres de proveerlos y la interpretación de los tribunales para concederlos deben estar enmarcados en la relación paterno-filial legalmente establecida; no supeditada a uno u otro artículo del Codigo Civil. Claro está, la cuantía de pensión alimentaria se fijará tomando en consideración, no sólo la necesidad de los hijos menores, sino también la condición socioeconómica del padre alimentante.
Así, pues, el deber de alimentar, educar y criar a los hijos menores es como resultado de ser padre o madre, y existe con todos los efectos patrimoniales, jurídicos y morales desde el momento en que nace el hijo, irrespectivamente de las circunstancias de su nacimiento. Véase Soto Cabral v. E.L.A., 138 D.P.R 298 (1995).
*540Dentro de este marco doctrinal analicemos la controver-sia ante nuestra consideración. Primero, sin embargo, de-bemos determinar, a la luz de sus disposiciones e historial legislativo, cuál es el fin último que persigue la Ley de Sustento Menores. Comenzaremos nuestro análisis, exa-minando brevemente algunos principios de hermenéutica legal.
HH HH HH
Sabido es que el legislador, al aprobar una ley, persigue como fin el “trata [r] de corregir un mal, alterar una situa-ción existente, completar una reglamentación vigente, fo-mentar algún bien específico o el bienestar general, reco-nocer o proteger un derecho, crear una política pública o formular un plan de gobierno”. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, Cap. 31, págs. 245-246.
Al dilucidar una controversia y adjudicar los derechos de las partes, los tribunales deben interpretar las leyes aplicables a la situación de hechos que tienen ante sí, de forma que se cumpla cabalmente con intención legislativa. Bemier y Cuevas Segarra, op. cit., Cap. 30, pág. 242.
De otra parte, en el proceso de indagar la intención del legislador es necesario examinar el historial legislativo. Si la ley tiene una exposición de motivos, ésta generalmente recoge el propósito que inspiró su creación. En los casos en que la ley carece de una exposición de motivos o, cuando aún teniéndola, no contiene la intención legislativa, es útil consultar otros documentos tales como los informes de las comisiones que estudiaron el proyecto de ley y los debates celebrados cuando la medida fue discutida en el hemiciclo, según aparecen en el Diario de *541Sesiones. De igual manera se pueden utilizar los antepro-yectos y los informes alrededor de éstos que son prepara-dos fuera de la Asamblea Legislativa, cuando ésta los tuvo ante sí y adoptó sustancialmente los anteproyectos. Ber-nier y Cuevas Segarra, op. cit, pág. 243.
IV
A través de sus escritos, el señor Levis ha aceptado rei-teradamente tener capacidad económica y ha indicado que, ante tal admisión, sólo restaría determinar la necesidad de los menores y la capacidad económica de la madre, de éstos para fijar la cuantía que él viene obligado a pagar en con-cepto de alimentos.
Por su parte, la señora Chévere alega que, a tenor con el Art. 16 de la Ley Orgánica de la Administración para el Sustento de Menores, 8 L.P.R.A. see. 515, el alimentante viene obligado a descubrir su situación económica. Aduce que, para cumplir con el mandato de ley, es necesario la información de activos y pasivos, para lo cual la propia ley dispone de una planilla de información personal y económica. Resolvemos.
Como expresáramos al comienzo de nuestra ponencia, debemos determinar si una vez el padre alimentante acepta tener capacidad económica para pagar un pensión alimentaria razonable, aún está obligado al amparo de la Ley Orgánica de la Administración para el Sustento de Me-nores a descubrir sus ingresos como parte del proceso de fijar dicha pensión alimentaria.
Para la justa solución del asunto que hoy nos ocupa debemos interpretar dicho precepto a la luz de la reconocida norma de hermenéutica de que
Mas leyes deben interpretarse y aplicarse en comunión con el propósito social que las inspira. No deben desvincularse del problema humano cuya solución persiguen, ni descarnarse de las realidades de la vida que la sociedad misma ha proyectado *542sobre ellas, pues se tornaría ilusorio y se perdería en el vacío el deseo de justicia que las genera. Figueroa v. Díaz, 75 D.P.R. 163, 171 (1953). Véanse, además: Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); El Vocero de P.R. v. E.L.A., 131 D.P.R. 356, 432 (1992).
La Ley Orgánica de la Adminstración para el Sustento de Menores se aprobó con el propósito de
... procurar que los padres o las personas legalmente respon-sables contribuyan, en la medida en que sus recursos lo permi-tan, a la manutención y bienestar de sus hijos o dependientes mediante el fortalecimiento de los sistemas y la agilización de los procedimientos administrativos y judiciales para la deter-minación, recaudación y distribución de las pensiones alimentarias. ...
El incumplimiento de las obligaciones morales y legales por parte de uno o ambos padres para con sus hijos constituye uno de los problemas más apremiantes en nuestra sociedad. Causas de este problema lo son el deterioro de los valores sociales, la desintegración de la unidad familiar, el aumento en el número de niños nacidos fuera de matrimonio, el alto número de divor-cios y el desempleo.
Ante el grave problema del incumplimiento de la obligación alimentaria hacia los hijos es necesario poner en vigor una po-lítica pública de paternidad responsable. Además, es posible hacerlo porque, en la mayoría de los casos, el padre incumplidor tiene la capacidad económica para satisfacer su obligación. (Én-fasis suplido.) Art. 3 de la Ley Orgánica de la Administración para el Sustento de Menores, 8 L.P.R.A. see. 502.
Por su parte, la Exposición de Motivos de dicha ley dis-pone, en lo aquí pertinente, lo siguiente:
Constituye política pública del Estado Libre Asociado de Puerto Rico que los padres o las personas legalmente obligadas asuman la responsabilidad que tienen para con sus hijos. 1986 Leyes de Puerto Rico 750.
La intención legislativa y la declaración de política pública, contenidas tanto en la exposición de motivos como en el Art. 3 de dicha legislación, procuran que los padres o las personas legalmente responsables asuman el *543cumplimiento de sus obligaciones morales y legales de ali-mentar a sus hijos menores o dependientes. Galarza Rivera v. Mercado Pagán, supra, pág. 417. Véase, además, López v. Rodríguez, 121 D.P.R. 23, 28 (1988).
Como claramente surge de las disposiciones citadas, la legislación obedeció al problema apremiante que el Estado Libre Asociado confrontaba, y aún confronta, referente al incumplimiento de las obligaciones morales y legales por parte de uno o ambos padres de alimentar a sus hijos, con-llevando que el propio Estado tuviera que asumir tal res-ponsabilidad y carga económica. Para garantizar que las personas llamadas a alimentar cumplieran con su obliga-ción, la Legislatura creó los mecanismos necesarios para el fortalecimiento de los sistemas y la agilización de los pro-cedimientos administrativos y judiciales para la determi-nación, recaudación y distribución de las pensiones alimentarias. Art. 3 de la Ley Orgánica de la Administra-ción para el Sustento de Menores, supra.
A tenor con lo anterior, podemos colegir. que la legislación va dirigida a aquellas personas que tienen la obligación de alimentar y que, por alguna razón, se niegan a cumplir con su responsabilidad. Es precisamente la negativa a aceptar voluntariamente la capacidad económica la que activa el uso de los mecanismos dispuestos por la ley para descubrir la información relacionada a los ingresos y poder determinar así la suficiencia de pago del alimentante. Tal negativa a aceptar la capacidad económica no sólo obliga a las partes a entrar en litigios arduos y escabrosos e incurrir en gastos legales sustanciales e innecesarios, sino que hace que el Estado tenga que utilizar de sus escasos recursos humanos y económicos, peijudicando así no sólo a la parte que solicita los alimentos, sino a la política pública en general. Además, tiene como consecuencia que los alimentos de los hijos tengan que ser adjudicados a base de las insensibles fórmulas de las guías mandatorias que, como bien señala Torres Peralta, “poquí-*544simas veces ayudan a la felicidad y bienestar de los hijos generalmente abandonados espiritual y emocionalmente”. S. Torres Peralta, La ley especial de sustento de menores y el derecho de alimentos en Puerto Rico, ed. especial, San Juan, Pubs. STP, 1997, pág. 14.2.
Es, pues, en este sentido que el Art. 16 de la Ley Núm. 5 (8 L.P.R.A. see. 515) hace compulsorio el descubrimiento sobre la situación económica del alimentante en casos relacionados con las pensiones alimentarias para poder fijar la cuantía que se ha de pagar.(9)
Surge entonces con meridiana claridad que el propósito de dicha legislación es descubrir la suficiencia económica del llamado a alimentar para, conforme a ello, establecer una pensión alimentaria. Es decir, la legislación se activa afirmativamente cuando el obligado a alimentar se negare a aceptar o esté en duda su capacidad económica. Ahora bien, cuando este último fomenta la política del Estado de “paternidad voluntaria” y admite capacidad económica, no es necesario que divulgue sus ingresos. Más aún, cuando un padre alimentante acepta que posee suficientes ingresos para pagar la pensión alimentaria que en derecho proceda a favor de sus hijos, promueve, con acierto, el interés público del bienestar de los menores y agiliza los procedimientos en cuanto a la otorgación de pensiones alimentarias. Por consiguiente, cuando el padre alimentante acepta su capacidad económica, se hace innecesario el descubrimiento de prueba, según dispuesto por ley.
En General Electric v. Concessionaries, Inc., 118 D.P.R. 32, 42-43 (1986), dentro de otro tipo de controversia, resolvimos que cuando la condición o capacidad económica de la parte no está en controversia, o cuando se ha *545estipulado la suficiencia de ésta, no procede descubri-miento de prueba alguno al respecto.
A la luz de todo lo antes expuesto, resolvemos que, un alimentante queda exento del requisito de someter información sobre sus ingresos en la planilla de información personal y económica si acepta que tiene capacidad económica para proveer alimentos, quedando pendiente de resolver solamente las necesidades económicas del alimentista, para así fijar la pensión alimentaria del alimentista.
En el caso de autos, el señor Levis ha reconocido y acep-tado su capacidad económica, hecho que no está en controversia. Así, pues, aceptada la capacidad económica del padre, sólo resta que el tribunal determine la suma justa y razonable en concepto de pensión alimentaria para los menores. Esto lo hará a la luz de la evidencia presen-tada por los menores con relación a sus necesidades y la situación económica de la madre. Esto, sin embargo, no exime al señor Levis de descubrir cualquier prueba que sea necesaria para que el tribunal pueda cumplir con su deber de fijar la pensión alimentaria que proceda de acuerdo con las necesidades particulares de los menores en este caso y conforme a la particular condición socioeconómica del padre.
Resta señalar que la Regla 23.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, concede a un tribunal la potestad de prohibir el descubrimiento de prueba cuando los fines de la justicia claramente lo requieran, particularmente cuando se solicita para proteger a una parte contra la opresión, el hostigamiento, la perturbación, las molestias o los gastos indebidos o innecesarios. General Electric v. Concessionaries, Inc., supra; Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210, 216-217 (1982).
Ante la admisión de capacidad económica del señor Levis, procedía entonces declarar con lugar la orden de pro-tección solicitada por éste.
*546En atención a lo anteriormente expuesto, es menester puntualizar que si el alimentante acepta tener la capacidad económica, luego no puede impugnar la pensión que haya sido fijada conforme a las necesidades razonables del alimentista alegando que él no tiene capacidad económica para pagarla.
No debemos finalizar sin antes recordar lo que hace casi medio siglo este Tribunal, por voz del entonces Juez Aso-ciado Señor Negrón Fernández, expresó:
... Las leyes se hacen por los hombres y se interpretan para los hombres. Por eso, en su interpretación, debe ser factor preemi-nente la realidad humana de la vida, no la abstracción dogmá-tica de reglas eternas e inmutables ...en esta época de justicia social debemos marchar hacia la humanización de la justicia y el derecho dejando atrás en su decadencia rigorista el sentido dogmático del derecho y la justicia. (Enfasis suplido y citas omitidas.) Figueroa v. Díaz, supra, pág. 175.
Por los fundamentos antes expuestos, se dictará senten-cia mediante la cual se confirmará la dictada por el Tribunal de Circuito de Apelaciones. Se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de San Juan, para que continúe con los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rebollo López no interviene. El Juez Asociado Señor Hernández Denton se inhibió.

 El 2 de junio de 1997, luego de realizadas las pruebas de paternidad, el señor Levis reconoció al menor Salomón. Así lo hizo constar el Tribunal de Primera Ins-tancia, Sala Superior de San Juan, mediante Resolución de 9 de jimio de 1997. Resuelta la controversia de la filiación, quedó pendiente lo relacionado a la pensión alimentaria.
Conforme surge de la petición de certiorari presentada por la señora Chévere, para el mes de octubre de 1996, el señor Levis aportaba la suma de diez mil dólares ($10,000). Señaló que, a partir de diciembre de 1996 y a raíz de la acción de alimen-tos, éste redujo unilateralmente el pago de pensión alimentaria de diez mil dólares ($10,000) a la suma de dos mil quinientos dólares ($2,500).


 Surge de la “Solicitud de Orden Protectora Bajo la Regla 23.2 de Procedi-miento Civil”, que desde el 24 de diciembre de 1996, el señor Levis, en un escrito titulado “Moción en Relación a Solicitud Urgente de Determinación de Pensión Ali-mentaria Provisional”, así como mediante una moción en virtud de la Regla 23.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, de igual fecha, había aceptado que tenía capacidad económica para pagar una pensión alimentaria razonable.


 F. Puig Peña, en su obra Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Eds. Pirámide, 1976, T. V, págs. 494 — 499, define las características de la obligación alimentaria como: (i) estrictamente personal, lo que la hace irrenunciable e intransmisible; (ii) constituye una excepción al principio de la insensibilidad (es decir, se paga por adelantado y al fallecer el alimentista; los herederos no tienen la obligación de devolver lo que ya se hubiese devengado por adelantado el alimentista que fallece); (iii) es inembargable y no es susceptible de retención por compensación; (iv) la reciprocidad de las prestaciones, y (v) es mancomunada y divisible.


 El Art. 142 del Código Civil, 31 L.P.R.A. see. 561, dispone que el concepto alimentos incluye “todo lo que es indispensable para el sustento, habitación, vestido y asistencia médica según la posición social de la familia”. Por vía jurisprudencial, hemos añadido los honorarios de abogado de los menores en una acción para recla-mar alimentos, sin la necesidad de que el demandado incurra en temeridad al defen-derse de la reclamación. Guadalupe Viera v. Morell, 115 D.P.R. 4, 14 (1983), y casos allí citados. Respecto a la educación e instrucción, aunque el Código Civil las ha limitado a la minoridad del alimentista, a través de nuestra jurisprudencia hemos establecido que el deber legal de los padres de proveer los medios económicos nece-sarios para la educación de un hijo —proporcional a los recursos del que los da y la necesidad de quien los recibe— no cesa, sin más, porque el hijo alcance la mayoría de edad. Key Nieves v. Oyola Nieves, 116 D.P.R. 261, 265 (1985). Véase, también, Rodríguez Amadeo v. Santiago Torres, 133 D.P.R. 785, 793 (1993).


 El Art. 2, incisos (4) y (5), de la Ley Orgánica de la Administración para el Sustento dé Menores (en adelante la Ley para el Sustento de Menores), 8 L.P.R.A. see. 501(4) y (5), define el término “alimentante” como aquella persona que, en virtud de las leyes aplicables, tiene la obligación de proveer alimentos. “Alimentista”, por su parte, es aquella persona que, en virtud de las leyes aplicables, tiene el derecho a recibir alimentos.


 Se podría catalogar como tercera fuente de la obligación de los padres de proveer alimento a sus hijos menores el Art. 1308 del Código Civil, 31 L.P.R.A. see. 3661. Dicho artículo dispone que “[s]erá de cargo de la sociedad de gananciales: ... el sostenimiento de la familia y la educación de los hijos comunes y de cualquiera de los cónyuges”. Es decir, responsabiliza a la sociedad legal de gananciales de alimentar no sólo a los hijos de ambos sino también a los hijos de cualquiera de los cónyuges.


 Como bien se expresó en Torres, Ex parte, 118 D.P.R. 469, 477 (1987), ante-riormente, en los casos de divorcio, el cónyuge que resultaba inocente era al que se le adjudicaba la patria potestad de los hijos menores de edad. Sin embargo, a raíz de la Ley Núm. 100 de 2 de junio de 1976, la cual enmendó el Art. 107 del Código Civil, 31 L.P.R.A. see. 383, se eliminó todo lo relacionado respecto a la culpabilidad de cuales-quiera de los cónyuges al momento de adjudicar la patria potestad y custodia, y se proclamó como norma el bienestar del menor. Véanse: Nudelman v. Ferrer Bolívar, 107 D.P.R. 495, 508 (1978); Marrero Reyes v. García Ramírez, 105 D.P.R. 90, 104 (1976).


 Cabe destacar que ni en Guadalupe Viera v. Morell, supra, ni en Rodríguez Amadeo v. Santiago Torres, supra, estaba en controversia la patria potestad del padre alimentante. En Guadalupe Viera v. Morell, supra, la madre era la que tenía la patria potestad de los tres (3) hijos menores, y en Rodríguez Amadeo v. Santiago Torres, supra, se trataba de hijos mayores de edad.


 El Art. 16 de la Ley de Sustento para Menores, 8 L.P.R.A. see. 515, dispone, en lo aquí pertinente, lo siguiente:
“En los procedimientos judiciales relacionados con pensiones alimenticias [sic], el descubrimiento sobre la situación económica del alimentante y alimentista será compulsorio.”